996 F.2d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Lamont MILLER, Plaintiff-Appellant,v.Ottie ADKINS, Cabell County Sheriff;  Jerry Hutchinson, JailAdministrator;  John Bowman, Captain, Correctional Officer;R. Deal, Correctional Officer;  D. Ashe, CorrectionalOfficer, Defendants-Appellees.
No. 93-6224.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 7, 1993.Decided:  June 23, 1993.

Appeal from the United States District Court for the Southern District of West Virginia, at Huntington.  Charles H. Haden, II, Chief District Judge.  (CA-92-1177-3)
Charles Lamont Miller, Appellant Pro Se.
S.D.W.Va.
VACATED AND REMANDED.
Before HALL, WILKINSON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
Charles Miller appeals from the district court's order dismissing, pursuant to 28 U.S.C. § 1915(d) (1988), his 42 U.S.C. § 1983 (1988) suit based on alleged conditions of confinement while he was incarcerated at the Cabell County, West Virginia, jail.  The district court adopted the magistrate judge's recommendation to dismiss his Complaint as moot because the court believed that Miller sought only injunctive relief and was no longer an inmate at the jail at the time his claim was reviewed.  However, page four of Miller's Complaint plainly seeks $15,000 plus costs from each of the five named Defendants.  Therefore, his § 1983 action was not moot as to his damages claim by reason of his transfer.   See Mawhinney v. Henderson, 542 F.2d 1 (2d Cir. 1976).  Therefore, we vacate the district court's order and remand the case for further proceedings.


2
We deny Miller's motions for oral argument and appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

VACATED AND REMANDED